Citation Nr: 0819072	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which reopened the veteran's claim and 
denied it on the merits.  The veteran's file was subsequently 
transferred to the Houston RO.  

The Board notes that veteran initially sought service 
connection for a psychiatric disorder in September 1973.  He 
was subsequently denied service connection for schizophrenia 
in a November 1973 rating decision.  In a January 1974 rating 
decision, and again in a June 2000 rating decision, the RO 
found no new and material evidence had been submitted 
regarding his claim of service connection for schizophrenia.  

In a March 2005 rating decision, the RO reopened the 
veteran's claim of service connection for the then 
characterized, "schizophrenia, chronic undifferentiated type 
(claimed as bipolar disorder)."  The veteran is currently 
seeking service connection for bipolar disorder, which was 
not diagnosed until June 2004 and is considered a differently 
diagnosed disease or injury than was sought in his September 
1973 claim-adjudicated as a service connection claim for 
schizophrenia.  

The Board finds that the veteran's current claim on appeal is 
a new claim for adjudication purposes.  See Ephraim v. Brown, 
82 F.3d 399, 402 (Fed. Cir. 1996) (holding that a claim based 
on the diagnosis of a new mental disorder states a new claim, 
for the purpose of the jurisdictional requirement, when the 
new disorder had not been diagnosed and considered at the 
time of the prior decision); see also, Boggs v. Peake, No. 
2007-7137 (Fed. Cir. Mar. 26, 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter dated in November 2004, the veteran was advised 
of the evidence necessary to reopen his previously denied 
claim pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  
He was not, however, provided notice with regards to the 
elements necessary to substantiate his claim of service 
connection, nor was he provided notice in compliance with 
Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
noted in the introduction above, the veteran's claim is 
considered a new claim and not a claim to reopen, and thus, 
he should be provided additional notice of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the 
appropriate VCAA notice, including notice 
in compliance with Dingess, as well as 
notice of the basic elements of a service 
connection claim.  Perform all development 
deemed necessary.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



